Citation Nr: 1714645	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  11-15 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability as secondary to a service-connected left foot disability.

2. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for headaches.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter

ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 through May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In a November 2011 decision, the Board remanded the above-listed claims in order to provide the Veteran with a Board hearing.  The Veteran appeared before the undersigned Veterans Law Judge (VLJ) in a February 2017 videoconference hearing.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his February 2017 videoconference hearing, the Veteran testified that he began seeking treatment at the Bay Pines VA Medical Center after separating from active duty in 1968.  Although some medical records associated with the claims file date as far back as 1972, it is unclear whether these records are complete.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board finds that further attempts to obtain any treatment records from the 1960s are required, as these records are constructively of record.  38 C.F.R. § 3.159(c).

The Veteran has contended that his lumbar spine disability was caused by his service-connected left foot disability.  Specifically, in his February 2017 Board hearing, he reported that he changed his gait to accommodate his left foot disability, and his lumbar spine developed arthritis as a result.

In August 2008, the Veteran was afforded a VA examination.  The examiner noted he walked slowly, with a wide-based gait that appeared to be the result of both his lumbar spine pain and his left foot disability.  The examiner also found evidence of abnormal weight bearing in the Veteran's callouses.  However, he could not relate the Veteran's lumbar spine disability to his service-connected left foot disability without resorting to mere speculation.  A March 2005 VA treatment record noted "[p]ain back ? due to walking problem due to foot."  The Board finds a new examination of the Veteran's claimed lumbar spine disability is warranted to determine whether the Veteran's lumbar spine disability is secondary to his service-connected left foot disability.

As the appeal is being remanded, the Veteran's VA treatment records should be updated for the file.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain records reflecting any VA medical treatment provided by the Bay Pines VA Medical Center and all related clinics from 1968 through 2009.  Since earliest records would be paper records, searches should be made of any archived or retired records, with documentation as to the results.

2. Obtain and associate with the record all the Veteran's outpatient records from the Bay Pines VAMC and all associated clinics from January 2017 to the present.

3. Only after obtaining the above identified records, to the extent they exist, then scheduled the Veteran for a VA examination to obtain an opinion as to his back condition. 

The examiner is requested to provide the following information and opinion:

Whether it is at least as likely as not (a 50 percent probability or greater) that any current diagnosed lumbar spine disability is a result of, or is aggravated by, the Veteran's service-connected left foot disability.  The examiner should address whether the Veteran's gait/walking issues from his service-connected foot disorder have caused OR aggravated the lumbar spine condition.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4. After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


